                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JUSTINE BURCH, a single woman,                      CASE NO. C19-0047-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    AETNA LIFE INSURANCE COMPANY, a
      foreign corporation,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint motion for briefing pursuant to
18
     Federal Rule of Civil Procedure 52 and to amend pretrial deadlines (Dkt. No. 11). The parties
19
     agree that the appropriate mechanism for resolving this dispute is a Rule 52 motion for judgment
20
     and ask this Court to decide the matter based on the parties’ submissions. (Dkt. No. 11.); see Fed.
21
     R. Civ. P. 52. Finding good cause, the Court hereby GRANTS the motion and ORDERS that:
22
            1. Mediation shall be completed no later than November 4, 2019;
23
            2. Discovery shall be completed no later than November 12, 2019;
24
            3. The dispositive motions deadline is STRUCK;
25
            //
26


     MINUTE ORDER
     C19-0047-JCC
     PAGE - 1
 1        4. The pretrial deadlines and the bench trial scheduled for February 3, 2020 are

 2           STRUCK;

 3        5. Opening Rule 52 motions shall be filed no later than December 13, 2019; and

 4        6. Responses to the Rule 52 motions shall be filed no later than January 17, 2020.

 5        DATED this 3rd day of October 2019.

 6                                                      William M. McCool
                                                        Clerk of Court
 7
                                                        s/Tomas Hernandez
 8
                                                        Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0047-JCC
     PAGE - 2
